       Case: 1:20-cv-07115 Document #: 13 Filed: 12/29/20 Page 1 of 3 PageID #:48




                   IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

    EDELSON PC,                                    Case No.: 20-cv-07115

                 Plaintiff,
                                                   Hon. Matthew F. Kennelly
         v.

    THOMAS GIRARDI, et al.

                 Defendants.


                   MOTION FOR ENTRY OF STIPULATED DISMISSAL

         In accordance with the Court’s minute entry [Doc. 6], Plaintiff Edelson PC moves the

court to dismiss Plaintiff’s claims against Defendant Stillwell Madison, LLC with prejudice

pursuant to the below stipulation.

                                         STIPULATION

         Edelson PC and Defendant Stillwell Madison, LLC hereby stipulate to dismissal of

Edelson PC’s claims against Stillwell Madison, LLC with prejudice.1 In its complaint, Plaintiff

brought a claim for an accounting against Stillwell Madison. Stillwell Madison has since

provided the requested accounting and demonstrated that it did not take or otherwise

misappropriate any of the funds from the Lion Air settlement. Edelson PC and Stillwell Madison

agree that dismissal with prejudice is appropriate and that Edelson PC’s motion to sever and

dismiss is therefore moot.




1
  Edelson PC acknowledges and agrees that it has not served Stillwell Madison LLC served with
process or the complaint as of the date of this stipulation. By making this stipulation, Stillwell
Madison LLC (i) is not appearing in this action; (ii) does not consent to this court’s jurisdiction;
and (iii) reserves all rights accordingly, including, without limitation, to contest personal
jurisdiction.
                                                 1
     Case: 1:20-cv-07115 Document #: 13 Filed: 12/29/20 Page 2 of 3 PageID #:49




AGREED TO THIS 29th day of December 2020:

EDELSON PC

s/ Alexander G. Tievsky
One of Plaintiff’s Attorneys

Jay Edelson
jedelson@edelson.com
Benjamin H. Richman
brichman@edelson.com
Alexander G. Tievsky
atievsky@edelson.com
EDELSON PC
350 North LaSalle, 14th Floor
Chicago, Illinois 60654
Tel: 312.589.6370
Fax: 312.589.6378

Rafey S. Balabanian
rbalabanian@edelson.com
EDELSON PC
123 Townsend Street, Suite 100
San Francisco, California 94107
Tel: 415.212.9300
Fax: 415.373.9435


DLA PIPER LLP (US)

s/ Kate L. Benveniste__________
One of Stillwell Madison LLC’s Attorneys

Kate L. Benveniste
kate.benveniste@us.dlapiper.com
Laura Sixkiller
laura.sixkiller@us.dlapiper.com
2525 East Camelback Road, Suite 1000
Phoenix, Arizona 85016
Tel: 480.606.5100
Fax: 480.606.5101




                                           2
    Case: 1:20-cv-07115 Document #: 13 Filed: 12/29/20 Page 3 of 3 PageID #:50




SO ORDERED.



_________________________________
Matthew F. Kennelly
United States District Judge

Date:




                                        3
